Matter of Faponnle v New York State Off. of Children & Family Servs. (2018 NY Slip Op 02780)





Matter of Faponnle v New York State Off. of Children & Family Servs.


2018 NY Slip Op 02780


Decided on April 25, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 25, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2016-02041
 (Index No. 12564/15)

[*1]In the Matter of Josephine Faponnle, petitioner,
vNew York State Office of Children and Family Services, et al., respondents.


Gail M. Blasie, Garden City, NY, for petitioner.
Eric T. Schneiderman, Attorney General, New York, NY (Anisha S. Dasgupta and Matthew W. Grieco of counsel), for respondents.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the designee of the respondent Acting Commissioner of the New York State Office of Children and Family Services, dated March 20, 2015, which, after a hearing, affirmed a prior determination of the New York State Office of Children and Family Services dated November 5, 2014, to revoke the petitioner's license to operate a group family day care home.
ADJUDGED that the determination dated March 20, 2015, is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The petitioner commenced this proceeding pursuant to CPLR article 78 seeking review of the determination of the designee of the Acting Commissioner of the New York State Office of Children and Family Services (hereinafter OCFS), which affirmed a prior determination of OCFS to revoke the petitioner's license to operate a group family day care home.
In a proceeding of this nature, this Court must determine whether the determination is, on the entire record, supported by substantial evidence (see CPLR 7803[4]; Matter of Occhiogrosso v New York State Off. of Children & Family Servs., 72 AD3d 1092, 1092; Matter of Bauer v New York State Off. of Children  & Family Servs., Bur. of Early Childhood Servs., 55 AD3d 421, 422).
Here, the determination of the designee of the Acting Commissioner of OCFS is supported by substantial evidence (see Matter of Liddell v New York State Off. of Children & Family Servs., 117 AD3d 742, 743; Matter of Simpson v New York State Off. of Children & Family Servs., 94 AD3d 1008, 1008). Further, the penalty imposed did not constitute an abuse of discretion (see Matter of Simpson v New York State Off. of Children & Family Servs., 94 AD3d at 1009; Matter of Occhiogrosso v New York State Off. of Children & Family Servs., 72 AD3d at 1092). Accordingly, the determination should be confirmed, the petition denied, and the proceeding dismissed on the merits.
LEVENTHAL, J.P., MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court